Order filed March 25, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-19-00196-CV
                                 __________

            SUSAN DAVIS VAN DYKE ET AL., Appellants
                                         V.
JOHN W. DANIELS AND WIFE, WILMA F. DANIELS, Appellees


                    On Appeal from the 118th District Court
                            Martin County, Texas
                        Trial Court Cause No. 6668-A


                                    ORDER
      Appellants have filed in this cause an unopposed motion to abate this appeal
or, alternatively, to extend the time in which to file Appellants’ briefs. Appellants
request that this appeal be abated pending the outcome of a related case that may
affect the matters at issue in the instant appeal. The related case is Texas Supreme
Court Cause No. 21-0146, Susan Davis Van Dyke et al. v. The Navigator Group et
al., in which Appellants intend to file a petition for review from this
court’s December 31, 2020 decision in Cause No. 11-18-00050-CV. Appellants
have informed this court that the issues in the instant appeal will be similar to those
in the related case. According to Appellants, “the active appellees in this royalty
dispute” do not oppose the motion. After considering Appellants’ motion, we are of
the opinion that, for purposes of judicial economy, the motion to abate should be
granted. Accordingly, we grant the motion to abate and abate the appeal in the
instant cause.
        This appeal is abated until further order of this court or until the Texas
Supreme Court disposes of Cause No. 21-0146, Susan Davis Van Dyke et al. v. The
Navigator Group et al.


                                                                   PER CURIAM


March 25, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Williams, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2